Case 3:17-cv-01104-VLB Document 82-78 Filed 05/15/19 Page 1 of 3




                  Exhibit 78
                 Case 3:17-cv-01104-VLB Document 82-78 Filed 05/15/19 Page 2 of 3




From:                     Rolena Adorno [rolena.adorno@yale.edu]
Sent:                     Thursday, April 30, 2015 8:32 AM
To:                       Stith, Kate
Cc:                       Jose Cabranes; Roberto Gonzalez Echevarria; Noel Valis
Subject:                  Re: Progress report
Attachments:              SB gag rule memo.pdf; SB AP case 2013 - 2015.pdf


KATE!

Here is progress (note that I have had these in hand for some time): two PDFs:

(1) The short one ("SB gag rule memo.pdf, of 3 pp) gives you a flavor ofSB's attacks against me. This one from
is January 9, 2015.

(2) The long one ("SB AP case 2013 - 2015.pdf, of26 pp) is the long saga of SB's attempts (and FAS admins',
too) to get her an Associate Professor (AP) leave of a whole year. I filed this full report with the FAS dean,
when she asked to see the "notes" of the meeting at which we turned SB down on February 6, 2015. Why give
just those notes, said I to myself? I thought she ought to be aware of the multi-year process. Hence, 26 pages,
hand-delivered to her office on February 11, 2015. --As I believe you know, the FAS Dean ended up giving her
a consolation prize of a one-semester, triennial leave (Spring term, 2016).

(3) Meeting with you on Sunday afternoon will be great, Kate! I can be anywhere you'd like to meet me, from 1
pm onward (I get off the train at I I-something).

(4) I will send that note to the meteorologists and blind-copy you and our other friends.

MANY thanks,

Rolena PS The calendar of events that I will be working on will take us from November 4, 2014, to the end of
this month of April, 2015. It will weave together, like a detective story, all the seemingly unrelated events that
have occurred over this time period. Cheers!

On Thu, Apr 30, 2015 at 7:34 AM, Stith, Kate <kate.stith@yale.edu> wrote:

Please see comments below. Thank you!




Kate Stith

             S. Foster

Yale Law School


P.O. 208215

New Haven, CT

06520-8215




                                                                                                               BYRNE012153
              Case 3:17-cv-01104-VLB Document 82-78 Filed 05/15/19 Page 3 of 3


(courier: use 127 Wal! St., 06511}

203/432-4835




From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Thursday, April 30, 2015 6:46 AM
To: Stith, Kate
Subject: Progress report




Good morning, Kate.

( 1) I am working on the SB document. (I realize that I've put it off, finding the task so disagreeable and doing
everything else under the sun that needed doing. But you will have it!) This will be help/id.

(2) I will write to the fact finders later this morning, if you think that today is a good day to announce your
presence with me on Monday. Yes? Yes.

(3) I go out of town, to the John Carter Brown Library in Providence, where I am a member of their Board of
Governors. T return on Sunday at noon. Fine.

(4) l nevertheless will be "connected" with all of you throughout these days, eager to hear about Noel's and
Roberto's visits. indeed!

(5) Meeting with you: At your convenience, Kate, from 1 pm on Sunday through Monday morning at any hour
before 11 am(= "lift off'). What about Sunday afternoon?

(6) My appt has been changed from Rm 410 to Rm 212,221 Whitney Ave. Got it.

(7) Would you send me, and Noel, your final edited version of Roberto's memo?

Will do, once I get to my office, where the memo is. (I thought I sent it to Roberto in the last.few days, when I
sent it to Noel--but he has also asked me.for it, so I shall send it today to both ofyou.)

To be continued! with my thanks,



Rolena




                                                          2




                                                                                                                  BYRNE012154
